 1
 2                                                                      JS-6
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
     RONALDO ANDRES SANCHEZ, JR.,) NO. CV 19-9738-ODW (KS)
11                                     )
                     Plaintiff,
12            v.                       )
                                       ) JUDGMENT
13                                     )
     ANDREW SAUL, Commissioner of      )
14
     Social Security                   )
15                                     )
                     Defendant.
16   _________________________________ )
17
18         The Court having approved the parties’ Stipulation to Voluntary Remand (the
19   “Stipulation”) pursuant to Sentence 4 of 42 U.S.C. § 405(g), IT IS HEREBY ORDERED,
20   ADJUDGED, AND DECREED that the above-captioned action is remanded to the
21   Commissioner of Social Security for further proceedings consistent with the Stipulation.
22
23   DATED: April 8, 2020
24                                                        _______________________________
25                                                                OTIS D. WRIGHT
                                                          UNITED STATES DISTRICT JUDGE
26
27
28
